      Case 2:19-cr-00719-RGK Document 17 Filed 07/26/21 Page 1 of 3 Page ID #:31



1
2
3
4
5
6
7
8
                   IN THE UNITED STATES DISTRICT COURT
9
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. 2:19-cr-00719-RGK
     UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                       Plaintiff,
14
                  v.
15
     ROBERT BAZIKYAN,
16
17                     Defendant.
18
19         On July 26, 2021, Defendant Robert Basikyan made his initial
20   appearance on the Indictment filed in this matter. Attorney Sarkis
21   Manukyan specially appeared on behalf of Defendant’s retained counsel,
22   George G. Mgdesyan.
23         A detention hearing was held on July 26, 2021.
24         ☒     On motion by the Government or on the Court’s own motion
25   [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
26   defendant will flee.
27         The Court concludes that the Government is not entitled to a
28   rebuttable presumption that no condition or combination of conditions will
      Case 2:19-cr-00719-RGK Document 17 Filed 07/26/21 Page 2 of 3 Page ID #:32



1    reasonably assure the defendant’s appearance as required and the safety or

2    any person or the community [18 U.S.C. § 3142(e)(2)].

3            The Court has considered the following:

4            (a) the nature and circumstances of the offense(s) charged, including

5            whether the offense is a crime of violence, a Federal crime of terrorism,

6            or involves a minor victim or a controlled substance, firearm, explosive,

7            or destructive device;

8            (b) the weight of evidence against the defendant;

9            (c) the history and characteristics of the defendant; and

10           (d) the nature and seriousness of the danger to any person or the

11           community.

12   See 18 U.S.C. § 3142(g) The Court also considered all the evidence adduced

13   at the hearing, the arguments of counsel, and the report and

14   recommendation of the U.S. Pretrial Services Agency.

15           The Court bases its conclusions on the following:

16           As to risk of non-appearance:

17                 ☒      Defendant is an Armenian citizen and he possesses a valid

18   Armenian passport.

19                 ☒      In the past 10 years, Defendant has traveled to Thailand,

20   Armenia, Italy and Spain.

21                 ☒      Defendant uses multiple aliases, multiple name variations,

22   and one additional date of birth.

23                 ☒      Defendant was charged with failure to appear in 2005 and

24   2006.

25           As to danger to the community:

26                 ☒      Defendant sustained two felony convictions in 2006 for

27   possession of a controlled substance, a felony robbery conviction in 2007, a

28   felony conviction for robbery with an enhancement for personally causing

                                              2
      Case 2:19-cr-00719-RGK Document 17 Filed 07/26/21 Page 3 of 3 Page ID #:33



1    great bodily injury in 2007, a felony conviction for prisoner

2    possessing/making contraband in 2011, a felony conviction for carrying a

3    concealed weapon in a vehicle in 2018, and a misdemeanor conviction for

4    tampering with a vehicle in 2018.

5                ☒     Defendant is currently on probation in Los Angeles County

6    for vehicle theft and concealed firearm in a vehicle.

7          It is therefore ORDERED that Defendant Robert Bazikyan be detained

8    until trial. The defendant will be committed to the custody of the Attorney

9    General for confinement in a corrections facility separate, to the extent

10   practicable, from persons awaiting or serving sentences or being held in

11   custody pending appeal. The defendant will be afforded reasonable

12   opportunity for private consultation with counsel. On order of a Court of the

13   United States or on request of any attorney for the Government, the person

14   in charge of the corrections facility in which defendant is confined will deliver

15   the defendant to a United States Marshal for the purpose of an appearance in

16   connection with a court proceeding. See 18 U.S.C. § 3142(i).

17   Dated: July 26 , 2021
18
19                                  _______________________________
20                                  PATRICIA DONAHUE
                                    UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28
                                             3
